
	

113 HR 5757 IH: Honoring Workers’ Rights Act
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5757
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To redesignate the Frances Perkins Department of Labor building located at 200 Constitution Ave.,
			 NW in Washington, DC as the Reed Larson Department of Labor Building.
	
	
		1.Short title
			This Act may be cited as the Honoring Workers’ Rights Act.2.FindingsCongress finds the following:(a)Reed Larson was the driving force behind one of the greatest expansions of workers’ rights, the
			 Right to Work.(b)The overwhelming majority of Americans and union workers agree no one should have to pay a union
			 boss to get or keep a job.(c)Millions of workers around the country can now choose whether to join a union because of Reed
			 Larson’s life work.(d)A union accountable to its members is a union that can better represent its members.3.Reed Larson Department of Labor Building(a)DesignationThe Department of Labor building located at 200 Constitution Ave., NW in Washington, DC is
			 redesignated as the Reed Larson Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referenced to subsection (a) shall be deemed to be a
			 reference to the Reed Larson Department of Labor Building.
